COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Hira Azhar v. Mohammad Ali Choudhri
Appellate case number:        01-20-00169-CV
Trial court case number:      2015-36895
Trial court:                  312th District Court of Harris County

      This case has been reset for in person oral argument on Wednesday, October 19,
2022 at 1:30 p.m.
       The parties are ordered to file supplemental briefing on the issues identified below
in advance of oral argument. Both appellant’s and appellee’s supplemental briefs shall be
due no later than 21 days from the date of this order, or Thursday, September 22, 2022.
The supplemental briefing should be limited to the identified issues and may not, without
leave of court, be longer than 5,000 words if computer-generated and 15 pages if not.
     The parties are also instructed to be prepared to discuss the following issues at oral
argument:
           1. Has there been a determination of ownership of marital property made by
              any court in any jurisdiction?
           2. Has there been a division of marital property made by any court in any
              jurisdiction?
           3. Did the Pakistani courts have jurisdiction to divide marital property located
              in Texas?
           4. If there has been no division of martial property, and assuming Appellant’s
              property division claims under Chapter 9 of the Family Code are barred by
              res judicata, who holds title to the marital property? What effect does a
              finding that Appellant’s Chapter 9 property division claims are barred by res
              judicata have on the ownership of the marital property?
           5. Assuming Appellant’s property division claims under Chapter 9 of the
              Family Code are barred by res judicata, would Appellant be prohibited from
             pursuing separate partition claims under Chapter 23 of the Property Code as
             a tenant in common?
The parties should expect to address at oral argument the remainder of the legal arguments
presented in their respective briefs.
      It is so ORDERED.


Judge’s signature: /s/ Amparo Guerra
                   Acting Individually

Date: September 1, 2022